DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on August 29th, 2022 in response to the Non-Final Office Action mailed on April 29th, 2022. Per Applicant's response, Claims 1, 3-4, 6, 8, & 10-12 have been amended, Claims 2, 7, 9, 13-15, & 17 have been cancelled, and Claims 19-21 have been newly added.  All other claims remain as previously presented.  Consequently, Claims 1, 3-4, 6, 8, 10-12, & 19-21 now remain pending in the instant application. The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.

Claim Objections
Claims 1, 3-4, 6, 8, 10-12, & 19-21 are objected to because of the following informalities:  
Claim 1, lines 8-9 should read “offset from a center point of the discharge port by a distance”
Claim 1, line 23 should read “wherein the pump, during medicament delivery, is connectable”
Claim 19, lines 8-9 should read “offset from a center point of the discharge port by a distance”
Claim 19, line 14 should read “comprises 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6, 8, 10-12, & 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 2-5 recite “a pump and a housing having an inlet connected to a reservoir of medicament and an outlet connected to a discharge device, the pump comprising: a rotor housing having a peripheral wall, an inlet port, and a discharge port, wherein the peripheral wall defines a pump chamber with a trochoidal wall”; these limitations constitute new matter that does not find written description support with Applicant’s originally filed specification.  In particular, these limitations recite the presence of both “a housing” and “a rotor housing”.  The Examiner has thoroughly reviewed Applicant’s originally filed invention and finds that it does not support the presence of both “a housing” and “a rotor housing”. At best, the specification describes the presence of “rotor housing 3” which can be seen best in Figures 2 & 4.  However, the specification does not speak to (and the figures do not depict) an additional “housing” that is separate and distinct from the “rotor housing 3”, as is now being recited.  As far as the Examiner understands the disclosed invention, the disclosed pump includes only a “rotor housing 3”, and it is this “rotor housing 3” which defines the inlet ports (14a, 14d) and outlet ports (14b, 14c).  It is noteworthy that “back plate 4” and “front plate support 5” also cannot be equated with the recited “housing” because these elements have already been distinctly and separately recited within dependent Claim 4.  As such, the Examiner can find no support for Applicant’s newly recited “housing”, and as such, these limitations constitute new matter.
Claim 19, lines 2-5 recite “a housing having an inlet connected to a reservoir of medicament and an outlet connected to a discharge device, the pump comprising: a rotor housing having a peripheral wall, an inlet port, and a discharge port, wherein the peripheral wall defines a pump chamber with a trochoidal wall”; these limitations constitute new matter for the same reasons noted above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 8, 10-12, & 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 2-5 recite “a pump and a housing having an inlet connected to a reservoir of medicament and an outlet connected to a discharge device, the pump comprising: a rotor housing having a peripheral wall, an inlet port, and a discharge port, wherein the peripheral wall defines a pump chamber with a trochoidal wall”; these limitations render the claim indefinite, as it appears to conflict with the originally filed specification, rendering the required structure unclear.  As noted in the 112(a) rejection above, the originally filed specification does not speak to the presence of both “a housing” and “a rotor housing”. At best, the specification describes the presence of “rotor housing 3” which can be seen best in Figures 2 & 4.  However, the specification does not speak to (and the figures do not depict) an additional “housing” that is separate and distinct from the “rotor housing 3”, as is now being recited.  As far as the Examiner understands the disclosed invention, the disclosed pump includes only a “rotor housing 3”, and it is this “rotor housing 3” which defines the inlet ports (14a, 14d) and outlet ports (14b, 14c).  As such, because Applicant’s newly recited “housing” limitation appears to directly conflict with Applicant’s specification, it becomes impossible to know what particular housing structure is required of the claim.  This renders the claim indefinite.
Claim 12 recites “an inlet port and discharge port”; this renders the claim indefinite because it is not made clear how many inlet ports and discharge ports are actually required in the invention.  In this instance, Claim 12 depends from Claim 1, and Claim 1 has already recited the presence of “an inlet port” and “a discharge port” in line 4.  As such, when Claim 12 recites “an inlet port and discharge port”, it becomes unclear whether Claim 12 is attempting to refer back to the previously recited ports of Claim 1, or if Claim 12 is attempting to introduce new ports altogether.  As such, Claim 12 is rendered indefinite.
Claim 19, line 2-5 recite “a housing having an inlet connected to a reservoir of medicament and an outlet connected to a discharge device, the pump comprising: a rotor housing having a peripheral wall, an inlet port, and a discharge port, wherein the peripheral wall defines a pump chamber with a trochoidal wall”; these limitations render the claim indefinite, as it appears to conflict with the originally filed specification, rendering the required structure unclear.  As noted in the 112(a) rejection above, the originally filed specification does not speak to the presence of both “a housing” and “a rotor housing”. At best, the specification describes the presence of “rotor housing 3” which can be seen best in Figures 2 & 4.  However, the specification does not speak to (and the figures do not depict) an additional “housing” that is separate and distinct from the “rotor housing 3”, as is now being recited.  As far as the Examiner understands the disclosed invention, the disclosed pump includes only a “rotor housing 3”, and it is this “rotor housing 3” which defines the inlet ports (14a, 14d) and outlet ports (14b, 14c).  As such, because Applicant’s newly recited “housing” limitation appears to directly conflict with Applicant’s specification, it becomes impossible to know what particular housing structure is required of the claim.  This renders the claim indefinite.
	Appropriate corrections are required.

Response to Arguments
Applicant’s arguments, see pages 8-20, filed August 29th 2022, with respect to the previous prior art rejection(s) have been fully considered and are persuasive.  Therefore, the previous prior art rejections using Randolphi, Jones, and Miyajima have been withdrawn.

Allowable Subject Matter
Claims 1, 3-4, 6, 8, 10-12, & 19-21 are found to be provisionally allowable, pending Applicant’s correction of the claim objections, 112(a) rejections, and 112(b) rejection noted above.  Applicant should note that no claim(s) can be properly allowed until each and every objection and rejection has been overcome by Applicant.
After thorough analysis of Applicant’s amended claims and specification, the Examiner recognizes the possibility that Applicant is attempting to recite the disclosed “back plate 4” as the newly-recited “housing” in Claims 1 and 19.  If this is truly Applicant’s intent, Applicant should correct the language in Claims 1, 4, 8, 11, & 19 to reflect this.   In particular:
Claim 1 should be amended to replace all recitations of “housing” with “back plate”.  
Claim 4 should be amended to replace “a back plate having an inner surface” with “an inner surface of the back plate”.  
Claim 8 should be amended to replace “a back plate having an inner surface” with “an inner surface of the back plate”.  
Claim 11 should be amended to replace “a back plate having an inner surface” with “an inner surface of the back plate”.  
Claim 19 should be amended to replace all recitations of “housing” with “back plate”.  
Providing these corrections to will obviate the previously noted 112(a) rejections and the corresponding 112(b) rejections.

Conclusion
Applicant's amendments filed on August 29th, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC